DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Restriction Withdrawal
Claims 11-13 and 16-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15 which were previously withdrawn from consideration as a result of a restriction, are directed to claims dependent on an allowable device, claims 14-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/02/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 11-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 11-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising: 
a first contact structure disposed between the insulating structure and the first gate structure; and
a second contact structure disposed between the insulating structure and the second gate structure,
wherein upper surfaces of the first contact structure, the second contact structure, the upper insulating pattern, and the gate capping pattern are coplanar with each other (as claimed in claim 11), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 16-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising: 
an upper insulating pattern disposed on the lower insulating pattern and disposed between the first contact structure and the second contact structure,
wherein silicon oxide has etching selectivity with respect to an insulating material which the upper insulating pattern, the first gate capping pattern, and the second gate capping pattern are formed of (as claimed in claim 16), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 21-25 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising: 
wherein the insulating structure includes a lower insulating pattern disposed in-between the first fin active region and the second fin active region, and an upper insulating pattern 4Application No. 16/169,326Docket No. Docket No. 8269S-60 DIV disposed on the lower insulating pattern and having a width different from a width of the lower insulating pattern, and 
wherein a material of the interlayer insulating pattern has etching selectivity with respect to an insulating material which the gate capping pattern and the upper insulating pattern are formed of (as claimed in claim 21), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
7. 			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ISMAIL A MUSE/Primary Examiner, Art Unit 2819